Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Final Rejection

The Status of Claims:
Claims 172-191 are pending. 
Claims 172-181, 183,186, and 189 are allowable. 
Claim 182 is objected.
Claims 184-185, 187-188, 190-191 are withdrawn from consideration. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 182 is objected to because of the following informalities:  

In claim 182, the compound’s numbers from 127 to 215 are surrounded by the boxes. These expressions are improper. The examiner recommends to remove those boxes  from the compounds.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of Claims 172-183,186, and 189 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the modification of the claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The rejection of Claims 172-183,186, and 189 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn due to the modification of the claims.


Claim Rejections - 35 USC § 102
I.	Applicants’ argument filed 11/23/2020 has been fully considered, and, applicants’ arguments are persuasive.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The rejection of Claims 172, 174,177-178-181,186, and 189 are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly by Yin et al(CN 103159674) is withdrawn due to the modification of the claims 

The rejection of Claims 172, 174,177-181 under 35 U.S.C. 102(a)(1) as being anticipated clearly by Ammazzalorso et al (Synthetic  communications, 2015, 45; p. 2546-2554) is withdrawn due to the modification of the claims is withdrawn due to the modification of the claims 
.

.
The rejection of Claims 172, 174,177-178-181 are rejected under 35 U.S.C. 102(a)(1) as being anticipated clearly by Shen et al (Organic Bimolecular  Chemistry, 2015,13, 10205-10211) is withdrawn due to the modification of the claims 
.
The rejection of Claims 172, 173,175-176,180-181,186, and 189 are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly by Wu et al(US  20020091272) is withdrawn due to the modification of the claims 
.

Applicants’ Argument		
II. 	  Applicants argue the following issues:
a. 
    PNG
    media_image1.png
    240
    1166
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    237
    1127
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    196
    1175
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    439
    1145
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    644
    1142
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    99
    1128
    media_image6.png
    Greyscale


Regarding all the arguments, the examiner has noted applicants’ arguments and they are persuasive. However, as indicated in the above, there is some issue about the objected claim 182, which needs to be resolved. Furthermore, the withdrawn Claims 184-185, 187-188, 190-191 need to be cancelled due to the presence of the issues under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, prior to the condition of the allowance    Therefore, the application is not ready for its allowance yet.. 

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        1/27/2021